number release date id office uilc cca_2010052809302154 -------------- from -------------------------- sent friday date am to ---------------------------------------- cc -------------------- subject re urgent - potential mistake if a tmp is an entity then the person with authority under state law to bind the entity is the appropriate person to sign the f872p see date chief_counsel notice cc-2009-027 question e2 citing irm persons empowered to sign a consent thus if the tmp for ------- was the llc then the f872p would be appropriate as the signing individual had authority under state law to bind the llc your e-mail message suggests though that the llc was the tmp from ------ onward and that the tmp for partnership year ------- was the corporation to the extent that the tmp for partnership year ------- was the corporation then the f872p should be signed by an individual with authority under state law to bind the corporation you have indicated that the person who signed the f872p had authority under state law at all relevant times to bind the corporation if the signing individual had authority under state law at the time of signing the f872p to bind the corporation and the corporation was the tmp of the tefra partnership for the subject partnership year then the f872p is valid we are not aware of any authority for the proposition that an inaccuracy in the signature block would invalidate the f872p
